925 F.2d 1462
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BANK ONE, COLUMBUS, N.A., Plaintiff-Appellee,v.Charles William O'BRIEN, Defendant-Appellant,Karen Sue O'BRIEN, et al., Defendants.
No. 90-4104.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1991.

S.D.Ohio, No. 90-00708;  Kinneary, J.


1
S.D.Ohio.


2
APPEAL DISMISSED.


3
Before RYAN and SUHRHEINRICH, Circuit Judges, and SILER, Chief District Judge.*

ORDER

4
This matter is before the court upon consideration of the motions to dismiss and for the award of damages and costs.  The appellant has failed to respond.


5
A review of the documents before the court indicates that the district court by judgment filed December 5, 1990, remanded to state court the instant case which was removed pursuant to 28 U.S.C. Sec. 1441.  Appellant appealed the judgment on December 10, 1990.


6
An order remanding to a state court a case removed pursuant to 28 U.S.C. Sec. 1441 is not appealable.    Thermtron Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 352-53 (1976);  Beard v. Carrollton R.R., 893 F.2d 117, 118 (6th Cir.1989).


7
It is ORDERED that the motions to dismiss be granted and the appeal be, and it hereby is, dismissed.  Rule 8(a), Rules of the Sixth Circuit.  Costs are denied.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation